

115 HRES 159 IH: Expressing the sense of the House of Representatives that infrastructure spending bills should include development programs that recruit and train individuals from communities with high unemployment rates.
U.S. House of Representatives
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 159IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2017Mr. Meeks (for himself, Ms. Michelle Lujan Grisham of New Mexico, Mr. Walz, and Ms. Plaskett) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing the sense of the House of Representatives that infrastructure spending bills should
			 include development programs that recruit and train individuals from
			 communities with high unemployment rates.
	
 Whereas America would need to spend approximately $1.44 trillion over the next 10 years to close the infrastructure gap;
 Whereas the infrastructure workforce is aging at a rate where approximately 3,000,000 workers will need to be replaced over the next 10 years, compounding America’s infrastructure crisis;
 Whereas infrastructure jobs include a wide range of employment opportunities in both the public and private sectors, including design, construction, operation, governance, and maintenance of America’s assets;
 Whereas infrastructure jobs provide competitive wages with low barriers to entry, many of which require on-the-job training in lieu of formal higher education;
 Whereas in spite of rising income inequality, infrastructure jobs paid approximately 30 percent more to low-income individuals than other occupations between the years of 2005 and 2015;
 Whereas in the fourth quarter of 2016, African-Americans and Hispanics between the ages of 25 and 34 had the highest unemployment levels at 8.6 percent and 5.3 percent, respectively;
 Whereas the unemployment rate for military veterans serving in conflicts since September 11, 2001, has remained above the national unemployment rate, with the Federal Reserve of Chicago highlighting how wartime deployment can limit the types of training veterans receive that are transferable to the civilian labor market; and
 Whereas the Federal Government should make concerted efforts, by coordination with State and local governments, workforce development agencies, educational institutions, including Historically Black Colleges and Universities and Hispanic Serving Institutions, to recruit, train, and retain America’s next generation of infrastructure workers to close the workforce gap: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that— (1)any infrastructure spending bill enacted during the 115th Congress should include robust investments in workforce development programs that take meaningful actions to recruit and train individuals from communities with high unemployment rates, including African-American communities, Hispanic communities, and American Indian tribal areas;
 (2)any infrastructure spending bill enacted during the 115th Congress should include robust investments in workforce development programs that take meaningful actions to recruit and train unemployed veterans that have served in a conflict since September 11, 2001; and
 (3)any infrastructure spending bill enacted during the 115th Congress should include meaningful outreach efforts geared toward underrepresented contractors, including minority- and women-owned businesses, veteran owned small businesses, service-disabled veteran owned small businesses, and offerors that employ veterans on a full-time basis.
			